t c memo united_states tax_court a j concrete pumping inc petitioner v commissioner of internal revenue respondent docket no filed date james l mcdonald sr for petitioner larry d anderson for respondent memorandum opinion gerber judge respondent determined deficiencies in petitioner’s federal_income_tax and sec_6662' accuracy- related penalties as follows unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable periods under consideration and all rule references are to the tax_court rules_of_practice and procedure penalty tye deficiency sec_6662 a date dollar_figure dollar_figure date big_number big_number after concessions the issues remaining for our consideration are whether petitioner understated its and gross_receipts by dollar_figure and dollar_figure respectively whether petitioner had unreported equipment rental income from olympic concrete pumping inc olympic in of dollar_figure whether petitioner had installment_sale gains in and of dollar_figure and dollar_figure respectively from the disposition of equipment that purportedly had been leased whether petitioner had unreported income in of dollar_figure from an equipment sale arranged by olympic whether petitioner overstated its beginning_inventory for by dollar_figure the parties agree that for the date tax_year petitioner is entitled to an additional dollar_figure depreciation allowance petitioner is not entitled to deduct the dollar_figure interest disallowed and petitioner is not entitled to deduct the dollar_figure tax expense disallowed the parties agree that for the date tax_year petitioner is not entitled to deduct the dollar_figure bad_debt expense disallowed petitioner is not entitled to deduct the dollar_figure depreciation expense disallowed and petitioner is not entitled to deduct the dollar_figure interest_expense disallowed the parties agree that for the date tax_year petitioner is entitled to an additional dollar_figure depreciation allowance the tax_year in which a loss was reported was not the subject of a deficiency determination instead respondent adjusted various items that had the effect of reducing the net_operating_loss_carryover to the year one of those adjustments was based on the bank_deposits analysis resulting in the determination of the dollar_figure increase to gross_receipts - - whether petitioner expensed a dollar_figure capital_asset in that it also was depreciating whether petitioner is entitled toa miscellaneous deduction in of dollar_figure whether petitioner is entitled to auto and truck expense deductions in and of dollar_figure dollar_figure and dollar_figure respectively whether petitioner is entitled to depreciation_deductions connected with the personal_use of automobiles in and of dollar_figure dollar_figure and dollar_figure respectively whether petitioner is entitled to the following expenses in paid for the benefit of olympic purchases--dollar_figure fuel--dollar_figure legal fees---dollar_figure travel---dollar_figure whether petitioner overstated its insurance expenses for and by dollar_figure dollar_figure and dollar_figure respectively whether petitioner overstated its repair expenses by dollar_figure whether petitioner is entitled to a dollar_figure investment tax carryover from to whether petitioner is entitled to a dollar_figure jobs_credit carryover from to and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for and in the amounts of dollar_figure and dollar_figure respectively background’ petitioner’s principal_place_of_business at the time of the filing of the petition in this case was mableton georgia petitioner a subchapter_c_corporation is a general contractor engaged in the business of pumping concrete during the and tax years alan bone bone and jeffrey guerrero guerrero owned percent and percent respectively of its common_stock understatement of gross_receipts findings_of_fact respondent conducted an examination of petitioner’s through tax years in connection with an analysis of petitioner’s reported receipts for the through tax years respondent’s agent ronald harkins agent harkins performed bank_deposits analyses of petitioner for agent harkins received the analysis that petitioner prepared for the purpose of assisting him during the examination petitioner’s analysis reflected the items that petitioner had included in gross_receipts on the basis of that analysis of petitioner’s bank_deposits for the tax_year agent harkins concluded that the parties’ stipulated facts and exhibits are incorporated herein by this reference because this case involves numerous adjustments and or issues for our consideration we have found general facts under the title background and facts specific to each issue are found separately within the separately captioned sections of the opinion considering each specific adjustment or issue - - petitioner had omitted certain specific items of income in particular it appeared that a deposit of dollar_figure received from mcdevitt street and deposits totaling dollar_figure received from floyd lloyd rentals’ had not been included in gross_receipts in response to agent harkins’ findings petitioner advised that the amounts were included in rent and other income categories reported separately from the gross_receipts on petitioner’s corporate return agent harkins analyzed those specific return items compared them to petitioner’s financial records and found that the amounts reported in the rent and other income categories did not include the dollar_figure and dollar_figure amounts agent harkins did not check any other of petitioner’s accounts or records to determine whether the analysis received from petitioner was in other respects correct for purposes of trial petitioner prepared another analysis of the bank_deposits for the tax_year that purported to contain a reconciliation of the bank_deposits and the amounts reported on the corporate tax_return that analysis in an attempt to account for the dollar_figure and dollar_figure amounts contained numerous unexplained adjustments used to effect the reconciliation the analysis presented for purposes of trial did several exhibits contained in the record refer to this entity as ford and lloyd petitioner however refers to it as floyd and lloyd for consistency we refer to it as floyd and lloyd -- - not show that respondent’s analysis of petitioner’s accounts for rent and other income was in error on the basis of a bank_deposits analysis for the tax_year without the designation of any specific items of income respondent determined that petitioner had understated gross_receipts by dollar_figure likewise for the tax_year respondent used a generalized bank_deposits analysis to conclude that petitioner had overreported its income by dollar_figure petitioner does not dispute the adjustment reducing its gross_receipts with respect to respondent’s bank_deposits analysis petitioner provided its own analysis in an attempt to show that its gross_receipts were overreported for its taxable_year petitioner’s analysis contained a reconciliation of its deposits to the income amount reported on its corporate return petitioner’s reconciliation reflected reductions from total deposits of amounts that were not includable in gross_receipts such as proceeds of loans from merrill lynch and other similar items respondent did not present any evidence regarding the methodology used in conducting the bank_deposits analysis or contradicting the items petitioner explained were from nontaxable sources discussion taxpayers are required to maintain adequate_records of taxable_income see sec_6001 during the examination of - petitioner’s income_tax return agent harkins performed a bank_deposits analysis in which he determined that specific deposits reflected in petitioner’s financial records had not been reported in gross_receipts on the corporate return in addition respondent performed bank_deposits analyses for and generally reflecting that gross_receipts had been either underreported or overreported in cases where taxpayers have not maintained business records or where their business records are inadequate the commissioner is authorized to reconstruct income by any method that in the commissioner’s opinion clearly reflects income see sec_446 94_tc_654 the commissioner’s method need not be exact but must be reasonable see 348_us_121 the bank_deposits method for computing unreported income has long been sanctioned by the courts see 281_f2d_100 9th cir affg tcmemo_1958_94 96_tc_858 affd 959_f2d_16 2d cir bank_deposits are prima facie evidence of income see 87_tc_74 where the taxpayer has failed to maintain adequate_records as to the amount and source of his or her income and the commissioner has determined that the deposits are income the taxpayer must --- - show that the determination is incorrect see rule a 290_us_111 in calculating petitioner’s income using the bank_deposits method agent harkins found several items that were not reported on petitioner’s income_tax return in particular it was determined that deposits from mcdevitt street totaling dollar_figure and deposits from floyd lloyd totaling dollar_figure were not reported as income petitioner admits receiving the income and contends that the income from mcdevitt street was included in other income on its tax_return and the income from floyd lloyd was included in rental income on its tax_return respondent however reviewed petitioner’s other income and rental income accounts and determined that the income from mcdevitt street and floyd lloyd was not included in any of those accounts accordingly respondent has specifically identified items of income that were not included on petitioner’s corporate tax_return petitioner at trial introduced a new analysis of deposits in an attempt to show that the guestioned income items were reported and that petitioner’s reported income was overstated by a few thousand dollars the schedule presented by petitioner at trial was not the same schedule that had been presented to agent harkins during the audit examination and it did not reconcile to petitioner’s books of account petitioner’s analysis presented at trial - accordingly did not deal with agent harkins’ analysis of petitioner’s financial records to verify that the schedule provided by petitioner during the examination was correct finally petitioner did not explain the differences between the two schedules accordingly respondent’s determination was based on verified and uncontradicted specific items of income that were omitted from petitioner’s income and respondent’s determination of understatement of gross_receipts for is sustained respondent also determined that petitioner understated its gross_receipts by dollar_figure for the year the statutory_notice_of_deficiency contains a net reduction of dollar_figure to petitioner’s claimed net_operating_loss thereby reducing the amount of any carryover to the year from the dollar_figure claimed to dollar_figure the dollar_figure net_adjustment comprises items decreasing and one item increasing the net_operating_loss our trial record and the notice_of_deficiency contain no details or explanations of the dollar_figure proposed understatement of gross_receipts for and the amount is apparently the result of a general bank_deposits analysis by agent harkins unlike the specific adjustments for respondent’s adjustment for is based on generalized bank_deposits petitioner addresses respondent’s determination on that item by reconciling the total bank_deposits to the items on its return in -- - an attempt to show omissions and errors in respondent’s reconstruction for in that regard the commissioner’s income reconstructions are subject_to taxpayers’ showing computation errors and omissions and or errors in the commissioner’s methodology see 394_f2d_366 5th cir affg tcmemo_1966_81 petitioner’s reconciliation in great part depends upon nontaxable loan receipts in a total amount exceeding dollar_figure along with other nontaxable items that petitioner subtracted from total deposits to arrive at reportable income respondent has not countered petitioner’s showing of nontaxable items that would reduce the total bank_deposits to arrive at reportable income for the year accordingly petitioner has shown that respondent’s approach to reconstructing its gross_receipts is flawed we are unable to draw any conclusion as respondent apparently wishes us to do from the fact that we have found that petitioner understated income that is so because respondent’s approach for was to identify specific items of omitted income accordingly we find that petitioner did not understate its income by dollar_figure as determined by respondent understatement of equipment rental income findings_of_fact on date bone and guerrero formed a new s_corporation olympic to operate a business project in washington state in guerrero owned percent of olympic’s common_stock and bone owned the remaining percent bone and guerrero each contributed dollar_figure to olympic arranged for olympic to lease concrete pumping trucks and permitted olympic to borrow capital from petitioner during the period under consideration olympic made repayments to petitioner during its existence olympic leased trucks and concrete pumping equipment from petitioner for use in olympic’s business olympic discontinued business in olympic pursuant to the lease with petitioner was obligated to pay an dollar_figure monthly rental for use of the equipment olympic paid petitioner dollar_figure during the fiscal_year ending date of the dollar_figure petitioner reported dollar_figure as rental proceeds on its tax_return of the remaining dollar_figure in payments petitioner contends that they should be treated as nontaxable payments on a loan respondent however has allowed only one-half of the dollar_figure or dollar_figure to be treated as a loan repayment from olympic to petitioner and respondent treated the other one-half as additional lease -- payments or income to petitioner conversely respondent allowed olympic an additional dollar_figure deduction discussion rents are includable in gross_income see sec_61 respondent determined that during petitioner received more rental income than it reported an analysis of petitioner’s deposits reflected that various payments were made from olympic to petitioner these amounts represented both loan repayments and equipment rental payments petitioner admits that olympic rented petitioner’s pumping eguipment but alleges that all of the dollar_figure in deposits to its account from olympic represented loan repayments of principal which are not includable in income further the lease agreement between petitioner and olympic called for monthly rental payments of dollar_figure or dollar_figure annually the schedule of payments from olympic to petitioner reflects that the total monthly payments approximated the dollar_figure monthly amount called for in the lease combining the dollar_figure reported by petitioner and the dollar_figure determined by respondent would result in petitioner’s reporting dollar_figure or dollar_figure less than the dollar_figure called for by the terms of the lease petitioner contends that respondent’s determination is arbitrary but has offered no evidence that would show that it 1s in error - - the record indicates that olympic made dollar_figure in payments to petitioner during the fiscal_year ending date only dollar_figure however was reported as rental proceeds on petitioner’s income_tax return petitioner has failed to show that the deposits in question from olympic were loan repayments rather than rental payments accordingly respondent’s determination regarding the unreported rental income of dollar_figure for the tax_year is sustained sale vs lease findings_of_fact during the years at issue petitioner entered into lease arrangements under which various parties were permitted the use of petitioner’s concrete pumping equipment each of these arrangements reguired monthly payments to petitioner for a specific period of as little a sec_36 months to as long as months depending upon the arrangement under the agreements the lessee bore the burden of all expenses for necessary repairs maintenance operation and replacements required to be made to maintain the equipment in good condition the lessee was also required to maintain insurance on the equipment each at trial respondent asserted that a dollar_figure adjustment for a rental income understatement could have been determined respondent however determined that only percent of the dollar_figure difference would be rental income and the remaining percent loan repayment respondent’s determination was apparently based on some prior agreement or understanding with petitioner agreement contained the stipulation that upon the expiration of the lease the lessee had the option to purchase the equipment for dollar_figure discussion we must consider whether the lease arrangements executed during the years in issue constituted sales or whether they were leases with an option to buy respondent argues that petitioner mischaracterized the lease agreements by reporting the related items as though the agreements were leases instead of sales e reporting as income only the monthly payments rather than reporting all the sale proceeds at the front end of the transaction respondent determined that the arrangements were in substance installment_sales and that petitioner had unreported gains of dollar_figure and dollar_figure for and respectively petitioner contends that it properly characterized and reported the transactions as leases with an option to buy whether a sale is complete for federal tax purposes depends on all of the facts and circumstances see 77_tc_708 we consider the following factors in deciding whether a sale has occurred whether the seller transferred legal_title whether the benefits_and_burdens_of_ownership passed to the buyer whether the owner had a right under the agreement to reguire the other party to buy the property and how the parties treated the transaction see -- - 77_tc_1221 fach lessee entered into an agreement in which the lessee would make payments covering a period ranging from months to months depending on the agreement at trial however petitioner admitted that most of the payments for the leases were received in a single or lump-sum payment the agreements also provided that the lessee had the option of purchasing the equipment for dollar_figure by giving the lessor days’ notice before the expiration of the lease the agreements also required the lessee to pay the expense of all repairs on the equipment and maintain insurance for the equipment petitioner argues that the transaction was treated consistently as a lease for tax purposes the test however does not center on the labels given to a transaction but rather the intent of the parties should be examined from the viewpoint of what they intended to happen see 226_f2d_798 9th cir the fact that the purported lessees bore the burden of expenses for repairs insurance and maintenance and could acquire the property at the end of the lease_term for a dollar_figure option is a strong indication that regardless of the labels the parties intended these transactions to be a sale of the equipment see kwiat v -- - commissioner tcmemo_1989_382 van valkenburgh v commissioner tcmemo_1967_162 considering all the facts we conclude that it was unlikely that the dollar_figure option would remain unexercised at the end of the term furthermore while there is no indication that title actually passed to the lessees during the term of the lease the lessees bore the burdens and benefits of ownership therefore the lease agreements substantially shifted the benefits_and_burdens_of_ownership from petitioner to the lessees and constitute sales for tax purposes accordingly respondent’s position on this issue is sustained unreported gain on sale of assets findings_of_fact on date olympic sold property leased from petitioner to ralph’s concrete and vance gribble in exchange for the property olympic received cash proceeds of dollar_figure olympic remitted dollar_figure of the dollar_figure to petitioner and retained dollar_figure on its date tax_return petitioner reported a dollar_figure gain from the sale of these assets both parties agree that petitioner incorrectly computed the gain from the sale of these assets the correct gain is dollar_figure discussion on date olympic sold various pieces of pumping equipment that were owned by petitioner on its tax_return petitioner reported a dollar_figure gain from this sale the parties agree that petitioner miscalculated the gain from the disposition of the property and the amount in the notice_of_deficiency is correct petitioner however now contends that olympic was the true owner of this property and the gain from the sale of the equipment should be reported by olympic and not petitioner petitioner’s contention however is wholly unsupported in the record at trial mr bone petitioner’s 51-percent owner in response to the question of who owned the equipment replied that petitioner owned it petitioner also failed to present any evidence regarding the agreement between petitioner and olympic with respect to the equipment under consideration consistent with respondent’s determination and petitioner’s reporting of the transaction is the fact that olympic’s and tax returns included dollar_figure and dollar_figure respectively in equipment lease deductions olympic’s reporting of lease payments supports our holding here that the arrangement between petitioner and olympic was a lease accordingly respondent’s determination regarding the gain on the sale of equipment is sustained overstatement of inventory findings_of_fact petitioner listed its ending inventory as dollar_figure petitioner listed its beginning_inventory as dollar_figure the difference is attributable to olympic’s discontinuation of -- - its business and petitioner’s receipt of olympic’s repair parts worth approximately dollar_figure discussion respondent determined that petitioner overstated its beginning_inventory by dollar_figure in computing a taxpayer’s gross_income cost_of_goods_sold is an offset or reduction from gross_receipts in determining income see sec_1_61-3 income_tax regs cost_of_goods_sold is determined by adding purchases to the beginning_inventory and subtracting the ending inventory the method for computing cost_of_goods_sold is mechanical petitioner argued that the dollar_figure change in beginning_inventory was the result of its receiving additional available repair parts from olympic which discontinued business operations petitioner however failed to explain why it treated repair parts as inventory petitioner’s primary business was providing a service transporting concrete and leasing equipment the leases to third parties other than olympic were effectively sales where the lessees purchasers took care of their own repairs with respect to the lease to olympic the repair parts were not shown to have been purchased or maintained as inventory by petitioner substantially petitioner was ina service industry and it is unclear why petitioner would regard repair parts as inventory that is so regardless of whether those repair parts were given to petitioner without consideration or in the form of a loan repayment petitioner has not shown that the repair parts were merchandise held_for_sale to customers in the normal course of its business accordingly respondent’s determination that petitioner’s beginning_inventory was overstated is sustained khxpense items a findings_of_fact equipment purchase during petitioner purchased equipment from traylor brothers for dollar_figure and deducted the cost of the equipment on its tax_return respondent determined that petitioner was not entitled to expense the cost of equipment but that the cost should be capitalized and depreciated ’ miscellaneous expense for its tax_year petitioner claimed a deduction for miscellaneous expense items in the total amount of dollar_figure respondent determined that petitioner failed to establish that the entire amount was for ordinary and necessary business_expenses disallowing dollar_figure of the dollar_figure claimed deduction ’ petitioner claimed depreciation in the amount of dollar_figure respondent however determined that the correct depreciation deduction should have been dollar_figure and made the necessary upward adjustment - - automobile and truck expense petitioner also claimed automobile and truck expenses in and of dollar_figure dollar_figure and dollar_figure respectively respondent determined that petitioner is not entitled to automobile and truck expenses in and of dollar_figure dollar_figure and dollar_figure respectively and disallowed those amounts depreciation on personal_use automobiles petitioner claimed depreciation_deductions in connection with automobiles its shareholders personally used for and of dollar_figure dollar_figure and dollar_figure respectively on the basis of the nature of and facts surrounding petitioner’s business respondent allowed percent of the depreciation amounts claimed by petitioner on the automobiles olympic’s expenses paid_by petitioner petitioner claimed deductions in the tax_year for expenses paid on behalf of olympic these expenses included purchases of dollar_figure fuel expenses of dollar_figure legal fees of dollar_figure and travel_expenses of dollar_figure respondent determined that petitioner is not entitled to deduct these expenses insurance expenses petitioner deducted expenses for insurance in and in the amounts of dollar_figure and dollar_figure respectively respondent determined that petitioner is not entitled to deduct dollar_figure in and dollar_figure in both and and disallowed those amounts repair expenses petitioner deducted repair expenses for in the amount of dollar_figure respondent determined that petitioner is not entitled to deduct dollar_figure and disallowed that amount b discussion equipment expense petitioner deducted as equipment expenses dollar_figure that had been paid for equipment purchased in respondent disallowed the dollar_figure deduction after it was determined that the purchased equipment had been included on petitioner’s return as a fixed asset and depreciation expense claimed in addition to the dollar_figure deduction after examining the fixed asset schedule respondent’s agent concluded that the equipment should have been capitalized rather than expensed in the notice_of_deficiency respondent determined that petitioner deducted dollar_figure for insurance expenses in petitioner’s tax_return however reflects claimed insurance expense of dollar_figure -- - petitioner presented documentation regarding the purchase of the equipment but did not explain why the cost of the asset was deducted as an expense and also capitalized and depreciated petitioner’s sole statement in its brief regarding this issue is as follows a j concrete pumping inc purchased used inoperative equipment in the amount of dollar_figure from the bellamy brothers inc so as to ‘cannibalize’ it for spare parts not readily available in the open market we find this uncorroborated statement to be by itself unhelpful and unpersuasive accordingly respondent’s disallowance of the dollar_figure deduction is sustained miscellaneous deduction petitioner deducted dollar_figure for miscellaneous costs on its tax_return respondent disallowed dollar_figure of this amount and petitioner did not present any evidence supporting this deduction on brief petitioner’s sole argument regarding this issue is that respondent is taking a convenient position that this expense belongs to olympic and not petitioner and borders on being a whipsaw proposed_adjustment regardless of petitioner’s opinion about respondent’s proposed adjustments petitioner has failed to present any evidence substantiating its entitlement to the miscellaneous deduction accordingly respondent’s determination on this item is sustained automobile expenses respondent disallowed automobile and truck expenses for the and tax years of dollar_figure dollar_figure and dollar_figure respectively respondent disallowed the above-listed amounts because of petitioner’s failure to substantiate that the amounts were expended for business use of automobiles and trucks petitioner did not offer any evidence at trial or present any argument on brief regarding these amounts accordingly respondent’s determination on these items is sustained depreciation_deductions for the and tax years petitioner depreciated the full cost of vehicles used by shareholders bone and guerrero without taking into consideration their personal_use of the vehicles petitioner attempted to justify the full amount of depreciation it claimed on the grounds that the vehicles were required to be available on call hours a day sec_167 allows a deduction for the depreciation of business equipment used in the course of a business or trade sec_280f however reduces the amount of depreciation that can be claimed for passenger automobiles specifically sec_280f limits the allowable_amount of depreciation to a multiple equal to the percentage of actual business use see sec_1 280f- 2t i temporary income_tax regs fed reg date -- - additionally sec_274 requires in the case of claimed deductions for business use of passenger automobiles that taxpayers substantiate the amount of business use in order to substantiate a deduction attributable to listed_property a taxpayer must maintain adequate_records to show the amount of the expense the time and place of use and the business_purpose for the use see eg whalley v commissioner tcmemo_1996_ to substantiate a deduction by means of adequate_records a taxpayer must maintain an account book a log a statement of expense or trip sheets to establish the element of use see sec_1_274-5t temporary income_tax regs fed reg date petitioner did not produce any records concerning personal versus business use of the vehicles respondent allowed petitioner percent of the claimed depreciation on the basis of oral testimony during the audit examination and the nature of and facts surrounding petitioner’s business at trial petitioner presented no evidence other than uncorroborated and undocumented oral testimony accordingly respondent’s determination on this issue is sustained olympic’s expenses paid_by petitioner petitioner claimed several deductions in its tax_year for expenses that were paid on behalf of olympic these deductions included dollar_figure for legal expenses dollar_figure for - - machine parts dollar_figure for fuel costs and dollar_figure for traveling expenses petitioner claimed that the amounts paid on behalf of olympic were petitioner’s ordinary and necessary business deductions whether a corporation may deduct the expenses it pays for the benefit of another corporation turns in large part upon the relationship of the corporations in oxford dev corp v commissioner tcmemo_1964_182 the court held that a corporation paying the expenses of another could not deduct those expenses because they were the expenses of another corporation and not its own however in coulter elecs inc v commissioner tcmemo_1990_186 affd 943_f2d_1318 11th cir the court allowed a parent to deduct the expenses of a subsidiary_corporation in 71_tc_955 the court stated expenses_incurred for the benefit of another taxpayer are clearly not deductible under sec_162 but if the taxpayer pays the expense of another for its own proximate and direct benefit a deduction may be allowable petitioner claims that amounts paid on behalf of olympic were ordinary and necessary business deductions respondent argues that petitioner had no equity ownership in olympic and the only relationship between petitioner and olympic was that stock in both companies was owned by bone and guerrero - - it appears that petitioner paid these expenses on behalf of olympic in order to protect bone and guerrero’s investment in olympic they were olympic’s sole shareholders and any benefit from the payments would have inured to them not to petitioner bone testified that he made regular trips to washington state to motivate olympic employees and get things rolling bone stated that he had a substantial personal investment in olympic and that the trips he took to washington state helped him to protect his investment petitioner did not have an equity_interest in olympic and the evidence does not establish that petitioner paid the expenses of olympic to protect petitioner’s business interests accordingly respondent’s determination regarding this adjustment is sustained insurance expenses respondent determined that petitioner did not fully substantiate its insurance expenses at trial petitioner did not address this issue in any detail while bone testified that petitioner was required by banking institutions to maintain insurance on the lives of the shareholders no corroborating documentary or other evidence was offered on this point under these circumstances petitioner has not shown that the insurance deduction was an ordinary and necessary business_expense of petitioner accordingly respondent’s determination on this issue is sustained repair expenses respondent determined that petitioner made an adjusting entry in of dollar_figure for repair costs for which no support was provided consequently respondent disallowed this amount petitioner did not attempt to substantiate this amount and presented no evidence at trial accordingly petitioner is not entitled to the dollar_figure repair expenses disallowed by respondent investment_tax_credit findings_of_fact during the period between and petitioner purchased numerous pieces of equipment on which it claimed the investment_tax_credit itc during the period between and petitioner recaptured the itc from the disposition of an automobile that was sold on date petitioner’s tax returns for the through tax years however reflect the disposition of various pieces of equipment discussion a taxpayer who claims an itc must maintain various records establishing certain important facts pertaining to each item of sec_38 property for which an itc has been claimed chief among these records are those required to keep track of specific details identifying itc assets and their acquisition and disposal these records are required not only to verify the amount of the credit taken but also to determine whether any itc - - property is disposed of prematurely thereby triggering the recapture provisions sec_1_47-1 income_tax regs requires that a taxpayer’s records show the date on which the sec_38 property is disposed of or otherwise ceases to be sec_38 property the estimated_useful_life of the sec_38 property as determined by reference to sec_1_46-3 income_tax regs the month and taxable_year that the sec_38 property was placed_in_service and the basis of the sec_38 property a taxpayer who fails to keep these records reguired for identification of itc property becomes subject_to a series of special rules under these special rules a taxpayer is treated as having disposed of in the taxable_year any itc property which he is unable to establish was still on hand at the end of that taxable_year if that deemed disposition occurs within the recapture_period of the estimated_useful_life of the property recapture results if the taxpayer fails to establish when the itc property being retired during the taxable_year was actually placed_in_service the taxpayer is treated as having placed it in service in the most recent prior year in which similar_property was so placed_in_service this result shall govern unless and until the taxpayer can prove that the property placed_in_service in that most recent year is currently on hand in that event the taxpayer will be treated as having placed the retired - - property in service in the next most recent year see sec_1 e and income_tax regs the regulations under sec_47 raise rebuttable presumptions that the facts are adverse to the taxpayer who fails to maintain the required records these presumptions arise not only when the taxpayer fails to maintain records at all but where the records fail to establish the requisite facts petitioner reported an itc carryover of dollar_figure for the taxable_year the itc carryover was generated in the taxable years petitioner had substantial asset dispositions between and but with the exception of one automobile sale in reported no itc recapture during respondent’s examination petitioner did not present adequate_records or schedules to support each of the assets sold and the basis of the assets remaining which relate to the unused itc because petitioner did not present adequate_records or schedules to support the itc carryover respondent determined that no itc was available for carryover to or later years in support of its itc claim petitioner produced copies of its through tax returns and a collection of schedules photographs and invoices petitioner however made no attempt to explain the schedules and invoices except to ask one of its witnesses if a lot of work went into their preparation respondent’s agent testified that an audit of an itc issue - - involves reviewing invoices to document the acquisition of assets and the sale documents which relate to the assets acquired the agent further testified that he was unable to reconcile the assets listed on the schedule with the assets listed on the returns likewise we have examined the schedules but are unable to ascertain which assets have been sold petitioner’s records are inadequate for purposes of the itc and accordingly we sustain respondent’s determination that petitioner is not entitled to a dollar_figure itc carryover from its to its taxable_year jobs_credit findings_of_fact petitioner claimed a jobs_credit carryover in of dollar_figure respondent determined that the jobs_credit carryover from to was dollar_figure rather than dollar_figure discussion petitioner claimed a jobs_credit carryover in of dollar_figure respondent determined that jobs credits were previously used in the and taxable years leaving only dollar_figure available for accordingly respondent disallowed dollar_figure of the jobs_credit carryover claimed by petitioner in on brief petitioner conceded this issue thus respondent’s determination on this issue is sustained accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty for its and taxable years under sec_6662 that section imposes a penalty in the amount of percent of any portion of the underpayment attributable to negligence or disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 the negligence_penalty will apply if among other things the taxpayer fails to maintain adequate books_and_records with regard to the items in question see 92_tc_899 respondent determined that petitioner was liable for the penalty on the entire underpayment in each of the years under consideration petitioner failed to address the accuracy-related_penalty in its brief and presented no evidence at trial as to why its actions were reasonable accordingly petitioner has failed to show that its actions were reasonable and not careless and not made with intentional disregard of rules or regulations and - - is liable for the sec_6662 penalty for the and tax years to reflect the foregoing and to account for concessions of the parties decision will be entered under rule
